FILED
                           NOT FOR PUBLICATION
                                                                             NOV 19 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


KATHY R. FREEMAN,                                No.   17-35108

              Plaintiff-Appellant,               D.C. No. 3:16-cv-05050-MAT

 v.
                                                 MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

              Defendant-Appellee.


                  Appeal from the United States District Court
                     for the Western District of Washington
                 Mary Alice Theiler, Magistrate Judge, Presiding**

                         Submitted November 15, 2019 ***


Before: FARRIS, TROTT, and SILVERMAN, Circuit Judges

      Kathy Freeman appeals the district court’s order affirming the Social

Security Administration’s denial of disability benefits. We have jurisdiction

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.

      **     The parties consented to proceed before a magistrate judge.
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
pursuant to 28 U.S.C. § 1291. We review the district court’s order de novo and the

agency’s decision for substantial evidence and legal error. Garrison v. Colvin, 759
F.3d 995, 1009-10 (9th Cir. 2014). We affirm.

      The ALJ gave specific clear and convincing reasons supported by substantial

evidence for finding that Freeman was not entirely credible. Thomas v. Barnhart,

278 F.3d 947, 958-59 (9th Cir. 2002) (setting forth the clear and convincing

standard). Freeman lied to the ALJ and her medical providers about her illegal

drug use. Id. at 959. Her poor work and earnings history undermined her

credibility. Id. Finally, Freeman’s claim that multiple daily panic attacks

prevented her from going to work was inconsistent with her daily living activities.

Id.; Attmore v. Colvin, 827 F.3d 872, 878 n.2 (9th Cir. 2016) (noting that the ability

to take public transportation is a daily activity that may be considered to determine

social functioning, including limitations caused by panic attacks). Any error in

considering criminal history would be harmless in light of the other well-supported

findings. Carmickle v. Comm’r Soc. Sec. Admin., 533 F.3d 1155, 1162 (9th Cir.

2008).

      The ALJ did not err by giving great weight to the opinion of Lisa Garrison,

M.D., who examined Freeman and opined that Freeman could perform light work.

Dr. Garrison’s uncontroverted opinion was supported by physical examination


                                          2
findings and consistent with the imaging report and the assessment of Norman

Staley, M.D., who reviewed the record and similarly opined that Freeman could

perform light work.

      The ALJ gave specific and legitimate reasons supported by substantial

evidence for giving little weight to the opinion of Ann Miner, Psy.D, who

examined Freeman and opined that depression and panic attacks would cause

Freeman to miss multiple days of work a week. Freeman lied to Dr. Miner, who in

turn heavily relied on Freeman’s unreliable, subjective statements that panic

attacks and depression prevented her from going to work. Buck v. Berryhill, 869
F.3d 1040, 1049 (9th Cir. 2017); Ghanim v. Colvin, 763 F.3d 1154, 1162 (9th Cir.

2014).

      Finally, any error in failing to specifically address statements of the agency

intake worker and a former supervisor was harmless. Molina v. Astrue, 674 F.3d
1104, 1114, 1122 (9th Cir. 2012) (holding that any error is harmless if the evidence

would not change the decision or if the testimony describes limitations already

described by the claimant when the ALJ’s reasons for rejecting the claimant’s

testimony equally apply to the lay testimony).

      AFFIRMED.




                                          3